                                          Case 4:21-cv-00967-PJH Document 95 Filed 09/21/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RICHARD WOLF,
                                                                                       Case No. 21-cv-00967-PJH
                                  8                   Plaintiff,

                                  9             v.                                     JUDGMENT
                                  10     CITY OF MILLBRAE, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted defendant’s

                                  15   motion to dismiss the complaint with leave to amend and plaintiff having elected not to

                                  16   amend his complaint,

                                  17         it is Ordered and Adjudged

                                  18         that plaintiff take nothing, and that the action is dismissed with prejudice.

                                  19         IT IS SO ORDERED.

                                  20   Dated: September 21, 2021

                                  21                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  22                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
